Citation Nr: 0209299	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  95-38 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or for being housebound.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or a 
certificate of eligibility for financial assistance in 
acquiring special home adaptations.


REPRESENTATION

Veteran represented by:	Daniel D. Wedemeyer, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

These matters come to the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to the benefits shown on the 
title page.  

This case was previously before the Board in November 1999, 
at which time issues no longer in appellate status were 
decided and the issues of entitlement to special monthly 
compensation and specially adapted housing were remanded to 
the RO for development and readjudication.  In a May 2000 
supplemental statement of the case the RO confirmed and 
continued the previous denial, and returned the appeal to the 
Board.  In a November 2000 decision the Board denied 
entitlement to special monthly compensation based on the need 
for regular aid and attendance and for being housebound, 
specially adapted housing, and a special home adaptation 
grant.

The veteran appealed the Board's November 2000 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court) and in a December 2001 order the Court vacated the 
Board's November 2000 decision and remanded the appeal to the 
Board for re-adjudication in light of the enactment in 
November 2000 of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).


FINDINGS OF FACT

1.  The veteran has not suffered the loss or loss of use of 
any foot or hand, he is not blind in both eyes, he is not 
bedridden, he is not precluded from dressing, feeding, 
bathing, or attending to the wants of nature by himself, he 
does not need assistance with a prosthetic or orthopedic 
appliance, and he does not require protection from the 
hazards of his daily environment due to a service-connected 
disability.

2.  The veteran does not have a service-connected disability 
rated as 100 percent disabling and another service-connected 
disability rated as 60 percent or more disabling, nor is he 
confined to his home or the immediate premises due to a 
service-connected disability.

3.  The veteran is not entitled to compensation for permanent 
and total disability due to the loss, or the loss of use of, 
both lower extremities; or due to blindness in both eyes and 
the anatomical loss, or loss of use of, one lower extremity; 
or due to the loss, or loss of use of, one lower extremity 
together with the residuals of an organic disease so as to 
preclude locomotion without assistance; or due to the loss, 
or loss of use of, one lower extremity together with the 
loss, or loss of use of, an upper extremity so as to preclude 
locomotion without assistance.

4.  The veteran is not entitled to compensation for permanent 
and total disability due to blindness in both eyes or the 
anatomical loss or the loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation at the rate payable pursuant to 38 U.S.C.A. 
§ 1114(l) are not met.  38 U.S.C.A. §§ 1114(l), 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.350(b), 3.352(a) (2001).

2.  The criteria for entitlement to special monthly 
compensation at the rate payable pursuant to 38 U.S.C.A. 
§ 1114(s) are not met.  38 U.S.C.A. §§ 1114(s), 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.350(i) (2001).

3.  The criteria for financial assistance in acquiring 
specially adapted housing have not been met.  38 U.S.C.A. 
§§ 2101(a), 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.809 
(2001).

4.  The criteria for financial assistance in acquiring 
special home adaptations have not been met.  38 U.S.C.A. 
§§ 2101(b), 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.809a 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to special monthly 
compensation because he is in need of the regular aid and 
attendance of another person due to heart disease, which is 
service connected.  He further contends that he is entitled 
to specially adapted housing or a special home adaptation 
grant because locomotion is precluded without the assistance 
of a walker or wheelchair due to the heart disease.

As noted in the Introduction, this case was remanded by the 
Court by order dated December 4, 2001.  The only reason 
stated by the Court was the Board's failure in its decision 
of November 29, 2000 to address the VCAA, which was enacted 
on November 9, 2000.  [The Board observes in passing that 
Board decisions are ordinarily dated not on the date they 
were signed but on the date when administrative outprocessing 
is completed and the decision is dispatched.  It would appear 
in this case that the Board decision was in the 
administrative queue for dispatch when the VCAA was enacted 
and was not recalled.]

The December 2001 Court order made it clear that "[o]n 
remand, the appellant is free to submit additional evidence 
and argument necessary to the resolution of his claims."  The 
veteran through counsel has submitted additional argument in 
a letter dated July 12, 2002.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.
   
In the interest of clarity, the Board will initially discuss 
this claim in light of the VCAA, as required by the Court's 
Order.  The Board will then review the law and regulations 
generally pertaining to the issues on appeal.  The Board will 
then move on to an analysis of these issues.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

The Court has held that VA has no duty to inform the veteran 
of the evidence needed to substantiate his claim or to assist 
him in obtaining the relevant evidence if the question on 
appeal is limited to statutory interpretation.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Resolution of the 
veteran's appeal is primarily dependent upon interpretation 
of the regulations pertaining to special monthly 
compensation, in terms of whether the regulations limit the 
disability that can be considered to the degree of 
aggravation of a non-service connected disability by a 
service-connected disability.  To the extent that the Board 
must consider the factual evidence regarding the degree of 
aggravation of the veteran's heart disorder by his service-
connected PTSD, the provisions of the VCAA do apply.  

The Board has reviewed the development that has been 
undertaken pertaining to the instant appeals, in the context 
of the development of the multiple claims and appeals that 
the veteran has prosecuted since 1992, and for reasons 
expressed below finds that development of the issues on 
appeal has proceeded in accordance with the law and 
regulations.  38 U.S.C.A. § 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159 (2002).

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, No. 01-997, 
slip op. at 13 (U.S. Vet. App. June 19, 2002).  

As an initial matter the Board notes that the November 2000 
decision by the Board was but one adjudication in the 
veteran's long history, beginning in 1992, of seeking 
compensation benefits for multiple, chronic disabilities, 
which he claimed to have resulted from his military service.  
The veteran has been represented by a veterans' service 
organization or private counsel throughout the claims and 
appellate process, and he and his representatives have 
consistently demonstrated knowledge of the statutes and 
regulations pertaining to the benefits to which he has 
claimed entitlement, and the evidence required to establish 
such entitlement.

With regard to the issues now being considered, the RO 
provided the veteran a statement of the case in November 1996 
and supplemental statements of the case in September 1997 and 
May 2000.  In those documents the RO informed the veteran of 
the regulatory requirements for establishing entitlement to 
the benefits he sought, and the rationale for determining 
that the evidence he had then submitted did not show that 
those requirements were met.  The veteran has, at his 
request, been provided copies of the evidence in his claims 
file on multiple occasions.  The RO notified the veteran each 
time his case was sent to the Board, and informed him that 
any additional evidence that he had should be submitted to 
the Board.  

Although the Board's November 2000 decision has no 
adjudicative authority because it was vacated by the Court, 
it was obviously received by the veteran and carefully 
reviewed by veteran's counsel.  In that decision the Board 
informed the veteran of the requirements for entitlement to 
special monthly compensation and specially adapted housing, 
and its rationale for determining that the evidence then of 
record did not show that those requirements were met.  

It appears to the Board that various pleadings of the veteran 
and the Secretary of Veterans Affairs before the Court 
involved only the application of the VCAA rather than the 
substantive merits of the veteran's claims.  Following the 
Court's remand of the veteran's appeal to the Board, in 
February 2002 the Board notified the veteran's representative 
of the opportunity to submit additional evidence and argument 
in support of the appeal.  Although the representative was 
given an extension of the time period in which to provide 
evidence, and indicated that he was fully aware of the 
evidence that was needed in order to substantiate the claims, 
no additional evidence was provided.  Argument was provided 
and will be addressed below.  The Board finds, therefore, 
that VA has fulfilled its obligation to inform the veteran of 
the evidence needed to substantiate his claims.

Duty to assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159 (2002).  

The RO has obtained extensive VA and private treatment 
records identified by the veteran, and the veteran has 
submitted additional medical records, treatises, and medical 
opinions in support of his appeal, resulting in five volumes 
of evidence.  The RO provided him VA examinations that 
resulted in evidence relevant to his current appeal in June 
1995, May 1996, March and April 1997, and February 2000.  The 
reports of the medical examinations reflect that the 
examiners reviewed the veteran's medical records, recorded 
his past medical history, noted his current complaints, 
conducted physical examinations, and rendered appropriate 
diagnoses and opinions.  The RO also obtained a medical 
opinion from the VA Undersecretary for Health in June 1998.  

The Board notes that in the July 12, 2002 letter to the 
Board, the veteran's attorney asked that the case be remanded 
to the RO in order to provide the veteran an additional 
medical examination and obtain a medical opinion on the 
impact of the aggravation of his heart disease, which has 
been found to be secondary to service-connected PTSD, on his 
need for aid and attendance.  After considering that request, 
the Board concludes that additional evidentiary development 
is not required.  The RO obtained a specific medical opinion 
relevant to that issue as a result of the February 2000 VA 
examination.  That opinion, which will be discussed below, 
appears to be consistent with the other extensive medical 
evidence of record.  There is no indication that obtaining an 
additional medical opinion would significantly add to the 
evidence already of record.  The Board finds, therefore, that 
development of an additional medical opinion is not 
warranted.

The Board further observes that in pleadings to the Court, in 
particular a document entitled "Appellant's Motion for 
Expedited Consideration of His Appeal" dated August 3, 2001, 
the veteran's attorney stressed the need for swift resolution 
of this case, citing the veteran's poor health.  In the last 
paragraph of his July 12, 2002 letter, the attorney pointed 
to the Board's statutory responsibility to expeditiously 
adjudicate the veteran's claims.  Interestingly, the July 12, 
2002 letter followed a May 15, 2002 letter in which the 
veteran through counsel requested that Board delay 
adjudication of this case, in essence waiving the provisions 
of the Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994).

The Board is cognizant of its responsibility to adjudicate 
this claim expeditiously.  The Board is also cognizant of the 
length of time it has taken to see this case through the 
adjudication process.  When his case was pending before the 
Court, the veteran submitted a medical report indicating 
that, due to his serious medical problems, a prolonged 
appellate process could result in a decision being rendered 
after he could no longer benefit from the decision.  
Accordingly, the Court expedited the resolution of his 
appeal.  Although the resolution in the instant case has been 
delayed by numerous factors, many of which were not within 
the Board's control, the Board does not believe that 
additional development would be in the best interest of the 
veteran.
  
With respect to the veteran's request that another VA 
examination be conducted, no cogent reason is offered.  The 
veteran through counsel merely stated that "the statutory 
duty to assist compels the agency to provide [the veteran] a 
VA specialist's examination to address the impact of the 
aggravated element of his heart disease upon his need for A & 
A".  No specific reason was stated.  There was no discussion 
of how the evidence currently of record is inadequate.  As 
the Court has stated: "The VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).

The veteran and his attorney have been accorded the 
opportunity to present evidence and argument, and they have 
done so.  The veteran has not indicated the existence of any 
other existing evidence that is relevant to his appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).




1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or for being housebound.

Relevant law and regulations

Aid and Attendance Benefits

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l), 38 C.F.R. § 3.350(b).  

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  He will be found to be in need of regular aid and 
attendance if he is unable to dress or bathe himself; if he 
frequently needs adjustment of a prosthetic or orthopedic 
appliance that by the nature of the disability he is unable 
to perform without assistance; if he is unable to feed 
himself or to attend to the wants of nature; or if he 
requires protection from the hazards of his daily 
environment.  38 C.F.R. § 3.352(a).

Housebound Benefits

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 
100 percent disabling and a separate disability rated at 
60 percent or higher or he is permanently housebound.  The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is confined to his 
home or the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
such confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Standard of Proof

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

A review of the medical evidence in the veteran's claims file 
shows that he has a number of chronic, serious physical 
illnesses that have significant impact on his functional 
ability.  Those disabilities include a closed head injury 
with a subdural hematoma and craniotomy in 1963; a 
cerebrovascular accident in the thalamus in 1981, followed by 
thalamic pain syndrome with severe headaches, pain in the 
left lower extremity, the inability to walk without 
assistance, and organic brain syndrome; atherosclerotic 
coronary artery disease, status post myocardial infarction in 
1981, three-vessel coronary artery bypass graft in 1981, two-
vessel coronary artery bypass graft in 1992 follow by an 
additional myocardial infarction, and failed angioplasty 
following the second myocardial infarction, with angina 
pectoris; congestive heart failure, with a left ventricular 
ejection fraction of 25 percent and dyspnea on exertion; 
gastroesophageal reflux disease; osteoarthritis with 
deformity of the hips and knees; lower extremity varicose 
veins; and tinnitus and vertigo.  The veteran also has 
psychiatric disability, including a panic disorder, PTSD and 
depression.

Service connection has been established for PTSD, rated as 
100 percent disabling.  In its November 1999 decision, the 
Board granted service connection for coronary artery disease, 
but only for the degree of aggravation of coronary artery 
disease that was proximately due to PTSD symptomatology.   
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) [additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is 
compensable under 38 C.F.R. § 3.310(a).  In effectuating the 
Board's decision, in May 2000 the RO assigned a non-
compensable rating for the degree of aggravation of the heart 
disease.

Prior to the grant of service connection for PTSD in July 
1995, the veteran had been awarded entitlement to non-service 
connected pension benefits based on diagnoses of a 
cerebrovascular accident with chronic brain syndrome, rated 
as 100 percent disabling, and coronary artery disease, rated 
as 60 percent disabling.  In a January 1995 rating decision, 
the RO determined that the veteran was entitled to special 
monthly pension due to the need for the regular aid and 
attendance of another person, in that his wife had to assist 
him in the activities of daily living and protect him from 
the hazards of his environment.  The RO did not specify the 
disability upon which the grant of special monthly pension 
was based, nor does the medical evidence clearly delineate 
whether he is unable to care for himself because of the 
residuals of the cerebrovascular accident or his heart 
disease, or a combination of his medical impairments.  

The veteran contends that he is entitled to special monthly 
compensation because he needs assistance with all activities 
of daily living due to his heart disease.  He has not 
asserted, nor does the evidence indicate, that he needs the 
regular aid and attendance of another person due to the 
symptoms of PTSD.  Although the medical basis for the 
veteran's incapacity is otherwise not clear, for the purpose 
of this analysis the Board will assume that the veteran's 
need for regular aid and attendance is due to the 
manifestations of his heart disease.

VA regulations provide that service connection may be granted 
for a disability which is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a).  
The Court has defined "disability" in this context as 
impairment of earning capacity, including any additional 
impairment of earning capacity resulting from a service-
connected disorder, regardless of whether the additional 
impairment is a separate disease or injury that was caused by 
the service-connected disorder.  In other words, it is not 
necessary that an etiological relationship exist between the 
service-connected disorder and the non-service connected 
disorder; if a non-service connected disorder (in this case 
the veteran's heart disease) is aggravated by a service-
connected disorder (the PTSD), thereby resulting in 
additional disability, the veteran is entitled to 
compensation for the degree of increased disability.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In granting service connection for the degree of aggravation 
of coronary artery disease that was due to PTSD, the Board in 
its November 1999 decision relied on the decision of the 
Court in Allen.  The Board did not specify the degree of 
aggravation that was subject to service connection because 
such was not within its jurisdiction but rather was for the 
RO to adjudicate in the first instance.  Based on the results 
of a February 2000 VA medical examination, the RO determined 
that the degree of increased disability did not meet the 
requirements for a 10 percent rating, and rated the service-
connected component of the heart disease as non-compensable.  
The issue of whether the service-connected component of the 
heart disease warrants a higher rating is not currently 
before the Board.  In any event, as discussed below the 
amount of cardiovascular disability attributable to PTSD has 
been medically determined to be de minimus.

The veteran's attorney in essence contends that because the 
veteran requires aid and attendance due to heart disease, and 
because service connection has been established for heart 
disease, the veteran is entitled to special monthly 
compensation.  The contention appears to be that under such 
circumstances special monthly compensation must be awarded 
regardless of the degree of incapacity that is due to the 
component of his heart disease that has been found to be 
secondary to PTSD.  The veteran through counsel has cited to 
no specific authority for this interpretation of the law.

The issue presented to the Board is, therefore, whether the 
grant of service connection for the degree of aggravation of 
the heart disease caused by PTSD through the application of 
Allen somehow allows for consideration of all manifestations 
of the heart disease, even those manifestly not related to 
PTSD, for the purpose of determining his entitlement to 
special monthly compensation.  For reasons expressed 
immediately below, the Board answers this question in the 
negative.

The Court has held that in interpreting a regulation or 
statute, "each part or section [of a statute] should be 
construed in connection with every other part or section so 
as to produce a harmonious whole."  Talley v. Derwinski, 2 
Vet. App. 282, 286 (1992); see also Smith (William) v. Brown, 
35 F.3d 1516, 1523 (Fed. Cir. 1994) [the canons of statutory 
construction apply to regulations as well as statutes].  It 
is also a well established principle of statutory 
construction that, normally, identical terms used within a 
statute are to be given the same meaning.  Thayer v. 
Principi, 15 Vet. App. 204, 210 (2001).  

The regulations pertaining to aid and attendance and 
housebound benefits specify that the functional limitations 
resulting in the veteran's need for regular aid and 
attendance or confinement to the home must result from 
service-connected disability.  38 C.F.R. § 3.350(b) and (i).  
The statute defines "service-connected" as a disability 
that was incurred in or aggravated in the line of duty in 
active military service.  38 U.S.C.A. § 101(16).  This 
definition has been expanded by regulation to include 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
functional limitations that are due to disabilities that are 
not service-connected cannot be considered in evaluating his 
entitlement to compensation, because the regulations prohibit 
the use of manifestations not resulting from service-
connected disease or injury in evaluating the disability.  
38 C.F.R. § 4.14.  

Although 38 C.F.R. §§ 3.310 does not limit the degree of 
disability that is subject to service connection, by reading 
that section in the context of the statutes and regulations 
as a whole, the Board concludes that only that degree of 
aggravation that is due to a service-connected disability can 
be considered in determining the veteran's entitlement to 
special monthly compensation.  See, in particular, 38 C.F.R. 
38 C.F.R. §§ 3.322 and 4.22 (2001) [rating of disabilities 
aggravated by active service], which clearly differentiate 
the degree disability due to service and that which is not.  
In the opinion of the Board, the term "service-connected," 
as used in 38 U.S.C.A. § 1114, must be interpreted as meaning 
only that degree of disability that was incurred in or 
aggravated in the line of duty in active service, or 
disability which is proximately due to or the result of a 
service-connected disease or injury, as defined in 
38 U.S.C.A. § 101(16) and 38 C.F.R. § 3.310.

In the Allen decision, the Court analyzed the statutes 
pertaining to the payment of compensation benefits to 
veterans and determined that the term "disability," as used 
in 38 U.S.C.A. § 1110 and applicable to 38 C.F.R. § 3.310, 
meant impairment of earning capacity.  The Court rejected the 
definition of "disability" that is applicable in 
determining the veteran's eligibility for medical care in 
accordance with 38 U.S.C.A. Chapter 17, which defines 
disability as "disease, injury, or other physical or mental 
defect."  Allen, 7 Vet. App. at 448.  

In granting service connection for the aggravation of the 
veteran's heart disease by PTSD, the Board in November 1999 
granted service connection only for any increase in 
impairment of earning capacity, i.e., the manifestations of 
heart disease that were due to PTSD, and not the underlying 
heart disease.

The Court held in Allen that if a service-connected 
disability has been found to be aggravating a non-service 
connected disability, the veteran is entitled to compensation 
for only the degree of disability that exists over and above 
the degree of disability existing in the absence of the 
aggravation.  Allen, 7 Vet. App. at 448 (emphasis added).  In 
support of this holding the Court cited to 38 C.F.R. § 3.322 
as analogous to the instant issue, which indicates that in 
compensating the veteran for aggravation of a pre-service 
disability by active service, it is necessary to deduct from 
the present evaluation the degree, if ascertainable, of the 
disability existing at the time of entrance into active 
service.  In other words, any degree of disability that is 
not due to service, or not due to a service-connected 
disability, cannot be considered in determining the 
compensation to which the veteran is entitled.

The veteran's representative also contends that 38 U.S.C.A. 
§ 1114(l) cannot be construed as limiting the disability to 
be considered in determining the veteran's entitlement to 
special monthly compensation to the degree of aggravation 
because, in accordance with the holding in Brown v. Gardner, 
513 U.S. 115, 117-18 (1994), any interpretative doubt must be 
resolved in the veteran's favor.  That rule of statutory 
construction only applies, however, if the intent of the 
statute is unclear.  See Cacatian v. West, 12 Vet. App. 373, 
376 (1999) [citing Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993)].  38 U.S.C. § 1114(l) and (s) provide for the payment 
of additional compensation benefits if the veteran, as the 
result of service-connected disability, meets the stated 
requirements for such additional compensation.  The statute 
and regulation define "service-connected" as disability 
that was incurred in or aggravated in active service, or 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 101(16); 
38 C.F.R. § 3.310.  Because the term "service-connected" is 
defined in the statute and regulation, the intent of 
38 U.S.C.A. § 1114(l) and (s) are clear in limiting the 
disability for which special monthly compensation can be paid 
to the actual increase in impairment of earning capacity that 
is due to aggravation of the heart disease by PTSD, and not 
the underlying coronary artery disease in its entirety.  
There is no ambiguity, therefore, to be interpreted in the 
veteran's favor.

In light of the considerations discussed above, it strikes 
the Board as unfair and inappropriate to provide compensation 
for a disability which as a practical matter is not 
significantly due to service or to a service connected 
disability.  See 38 C.F.R. §  4.6  [VA decisions must be 
"equitable and just as contemplated by the requirements of 
law."

In short, the Board believes that only that portion of the 
veteran's heart disease which is related to PTSD may be 
considered in determining whether special monthly 
compensation may be awarded.  The question remains as to what 
degree of the veteran's functional limitations are due to the 
aggravation of his heart disease by PTSD.  

In reviewing the medical evidence the Board notes that many 
references are made to the manifestations of heart disease 
causing an anxiety attack, as well as the veteran's anxiety 
and panic disorders bringing about an attack of angina.  
Thus, to some degree, it appears that a "chicken and egg" 
situation exists.  Dr. T.M.F., the veteran's treating 
psychiatrist, probably described the situation correctly in 
February 1995 by stating that the coronary artery disease and 
anxiety disorders interact, resulting in significant 
impairment.  Dr. M.R.P., the veteran's cardiologist, found 
that PTSD contributed to the veteran's cardiac problems.  
Neither physician, however, in any manner quantified the 
affect of PTSD on the veteran's heart disease.  Similarly, VA 
examiners determined in December 1994 and April 1997 that the 
anxiety due to the veteran's psychiatric impairments could 
aggravate his heart disease by bringing about an attack of 
angina, for which he was taking nitroglycerin.  The amount of 
impairment caused by PTSD was not discussed.  [The Board 
observes that at the time these opinions were rendered, the 
precise amount of such impairment was not at issue.]    

The RO requested a February 2000 VA examination for the 
stated purpose of quantifying the increase in impairment of 
earning capacity due to coronary artery disease that was 
caused by the service-connected PTSD.  The examiner then 
described the manifestations of the veteran's coronary artery 
disease as congestive heart failure with an ejection fraction 
of 25 percent, angina an average of four to six times a day, 
dyspnea with low levels of exertion, marked easy 
fatigability, and a metabolic equivalent of two.  The veteran 
spent most of the day in a wheelchair and was cared for by 
his spouse.  The examiner found that angina could be 
precipitated by emotional upset, but determined that due to 
the severity of the underlying coronary artery disease the 
disability arising from that disease was independent of PTSD.  
He stated that any aggravation of the coronary artery disease 
by PTSD was symptomatic, in that it could cause angina, but 
that the PTSD had no affect on the underlying structural 
disease.  The Board observes that the examiner's conclusion 
that PTSD-related stress could cause angina attacks is 
consistent with the other medical opinions of record. The 
Board cannot identify any medical evidence which suggests 
that the underlying heart disease process is impacted by 
PTSD-related stress, and the veteran has pointed to no such 
evidence.

The component of the heart disease that is related to PTSD, 
and for which service connected has been awarded, is, 
therefore, limited to the attacks of angina that are brought 
on by stress.  There is no evidence that angina attacks have 
resulted in the loss or loss of use of both feet, or of one 
hand and one foot, blindness in both eyes, the use of an 
orthopedic appliance, or the veteran being bedridden.  
Although the veteran may be in need of the regular aid and 
attendance of another person due to all of the manifestations 
of heart disease (as well as his neurological impairment), 
the medical evidence does not indicate that angina alone has 
caused the inability to dress, bathe, or feed himself, to 
attend to the wants of nature, or to require protection from 
the hazards of his daily environment.  

Regarding the veteran's entitlement to special monthly 
compensation at the housebound rate, the Board notes that 
although he has been awarded a 100 percent rating for PTSD, 
he does not have a second service-connected disability rated 
as 60 percent or more disabling.  In addition, the medical 
and other evidence of record does not indicate that the 
angina attacks alone result in the veteran being confined to 
his home or the immediate premises.  As noted above in 
connection with its discussion of the VCAA, the veteran has 
been accorded the opportunity to present additional medical 
or other evidence as to this matter, and he has not done so. 

In summary, the evidence does not indicate that the veteran's 
need for the regular aid and attendance of another person is 
due to a service connected disorder.  Furthermore, the 
evidence does not show that his mobility limitations are due 
to a service-connected disorder.  As discussed above, the 
Board specifically rejects the veteran's contention that 
because service connection has been granted for heart 
disease, this is dispositive of the matter.  

For these reasons, the Board finds that the requirements for 
special monthly compensation based on the provisions of 
38 U.S.C.A. § 1114 (l) and (s) are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or for 
being housebound.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or a 
certificate of eligibility for financial assistance in 
acquiring special home adaptations.

Relevant law and regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran if, as 
the result of a total and permanent disability for which 
compensation is payable under Chapter 11 of Title 38 of the 
United States Code, he has lost, or lost the use of, both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  Eligibility 
may also be found if, due to a service-connected disability 
that is total and permanent, he is blind in both eyes, having 
light perception only, and he has suffered the anatomical 
loss or loss of use of one lower extremity, or he has lost or 
lost the use of one lower extremity and he has the residuals 
of an organic disease or injury which so affect the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  In 
addition, eligibility may be found if he has lost or lost the 
use of one lower extremity together with the loss or loss of 
use of one upper extremity, which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  Locomotion 
is considered to be precluded if he requires the regular and 
constant use of a wheelchair, braces, crutches, or canes as a 
normal mode of locomotion, although occasional locomotion by 
other methods may be possible.  38 U.S.C.A. § 2101(a); 
38 C.F.R. § 3.809.

A certificate of eligibility for assistance in acquiring 
necessary home adaptations, or a residence already adapted 
with necessary special features, may be issued to a veteran 
if he is entitled to total and permanent disability 
compensation for blindness in both eyes, with visual acuity 
of 5/200 or less, or for the anatomical loss or loss of use 
of both hands, and he is not eligible for specially adapted 
housing under 38 U.S.C.A. § 2101(a).  38 U.S.C.A. § 2101(b); 
38 C.F.R. § 3.809a.

Analysis

The veteran contends, in essence, that he is entitled to a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing or special home 
adaptations because he has multiple disabilities that were 
incurred in service and which result in him being confined to 
a wheelchair.  

As previously stated, the medical evidence reveals that the 
veteran indeed has a number of chronic, serious medical 
problems that result in significant functional limitations.  
The evidence does not indicate, however, that the 
disabilities causing those functional limitations have been 
rated as permanently and totally disabling for VA 
compensation purposes.  In fact, service connection for the 
majority of his impairments, other than PTSD and the degree 
of aggravation of his heart disease that is due to PTSD, has 
been previously denied.

The veteran has been awarded a permanent and total disability 
rating for PTSD for compensation purposes.  The medical 
evidence discloses that the symptoms of PTSD include weekly 
panic attacks, social isolation, sleep disturbance, intrusive 
memories, daily flashbacks, poor concentration, poor memory, 
difficulty getting along with others, suicidal thoughts, an 
exaggerated startle response, and hypervigilance.  A review 
of the medical evidence does not indicate that the 
psychiatric disorder has resulted in the loss, or the loss of 
use of, either lower extremity; blindness in both eyes; the 
loss or loss of use of an upper extremity; an organic disease 
resulting in the loss of balance and propulsion; or the loss 
or loss of use of both hands.  

The veteran's heart disease has been dealt with in great 
detail above.  The Board's discussion will not be repeated.  
For reasons stated above, the Board concludes that that 
portion of the veteran's heart disease attributable to PTSD 
does not result in any disability which would allow for the 
award of a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or a 
certificate of eligibility for financial assistance in 
acquiring special home adaptations.

The Board finds, therefore, that the criteria for a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing, or a certificate of 
eligibility for financial assistance in acquiring special 
home adaptations, are not met.  The preponderance of the 
evidence is, therefore, against the claim of entitlement to 
such financial assistance.


ORDER

The claim of entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person or for being housebound is denied.

The claim of entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing, 
or a certificate of eligibility for financial assistance in 
acquiring special home adaptations, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

